Per Curiam.

In an action instituted by plaintiff as president of a labor union, plaintiff seeks, together with other relief to secure from defendant, an independent trade newspaper, a roster of the membership of the union now in the trade publication’s possession.
From the affidavits submitted on this motion for a temporary injunction requiring defendant to surrender the list to plaintiff, it appears that there is a keen controversy amongst the officers of plaintiff union. The secretary-treasurer of the union has directed defendant, which is in no way concerned with the controversy, not to furnish a copy of the list to plaintiff upon the ground that the president of the union had no authority to make such a request and intends to use the list not for the benefit of the union but for his own personal and partisan purposes. Defendant’s contract with the union apparently makes no provision for the delivery of a mailing list in its possession to plaintiff’s president.
In view of the sharp dispute that exists between the parties and between the contending factions in the union as to whether its president is entitled to the relief demanded in the complaint, the Special Term should not have granted a mandatory injunction pendente lite. Such extraordinary action is justified only where the situation is unusual and where the granting of the relief is essential to maintain the status quo pending trial of the action (Bachman v. Harrington, 184 N. Y. 458, 464; Kakalios v. Mesevich, 259 App. Div. 112). There should, however, be a speedy determination of this litigation at a plenary trial.
The order should be reversed, with $20 costs and disbursements to appellant, and the motion in all respects denied. Settle order in which an early date for trial should be fixed.
Dore, J. P., Cohn, Callahan and Van Voorhis, JJ., concur; Shientag, J., dissents and votes to affirm.
Order, so far as appealed from, reversed, with $20 costs and disbursements to the appellant, and the motion in all respects denied. Settle order on notice in which an early date for trial shall be fixed-